DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scheuring et al. (US2014/0265797).
	Scheuring et al. disclose: Regarding claim 1, a refrigerator (10) comprising: a cabinet (12,14) that defines a storage space; a drawer door assembly (20) comprising (i) a front panel door part (20) that is configured to open and close at least a portion of the storage space and (ii) a drawer part (18) that defines an accommodation space; a rail (24) that is configured to movably connect the drawer door assembly to the cabinet and enable the drawer door assembly to insert into and withdraw from the storage space; a driving device (32) located at the front panel door part and configured to provide power; and an elevation device (66) located in the drawer part and configured to be coupled to the driving device, the elevation device being configured to elevate a portion of the drawer part relative to the front panel door part, wherein the driving device comprises: a motor assembly (42) configured to provide a driving force; a screw assembly ([0032]) configured to perform an elevation operation based on the driving force from the motor assembly ([0032]); and a lever (50) that connects the screw assembly to the elevation device and that is configured to rotate based on the elevation operation of Regarding claim 2, the driving device further comprises a power transmission member (the portion between 42 and  screw assembly; Fig 2) that connects the motor assembly to the screw assembly and that is spaced apart from the motor assembly. 
Allowable Subject Matter
Claims 3-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPN 10465970, USPN 10921052 teach similar subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C HONG whose telephone number is (571)272-4529.  The examiner can normally be reached on M-F 9:00-18:00, First Friday Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4546.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JOHN C HONG/Primary Examiner, Art Unit 3726